DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 September 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al., USPN 2017/0201588.
With regard to claims 1 and 16, Schmidt discloses a method including receiving, by a server (device state server) via a remote connection between the server and a client agent application executing on a client device (connected device 101, Fig. 1), a 
With regard to claims 7, 9, and 20, Schmidt discloses the method of claim 1, as outlined above, and further discloses the determination that the client agent application is not running as the foreground process including determining that the client agent 
With regard to claims 2, 3, 10, 11, and 17, Schmidt discloses the method of claim 9, as outlined above, and further discloses multiple possible operating systems for different device types (0014), each with a push notification service (0014). When Schmidt sends a wake-up call to a first device running IOS it sends it to an IOS push notification service, and when it sends a wake-up call to a second device running Android it sends it to an Android push notification service.
With regard to claims 8 and 15, Schmidt discloses the method of claim 9, as outlined above, and further discloses the server includes a gateway server in communication with a cloud service (0004).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 12-14, 18, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Vyrros et al., USPN 2014/0365569.
With regard to claims 4, 12, and 18, Schmidt discloses the method of claim 9, as outlined above, and further discloses information encryption and authentication (0057), but does not disclose sending encrypted notification data. Vyrros discloses a method of sending notifications similar to that of Schmidt (0001). Schmidt further discloses receiving, by the server from the client device via the remote connection, an encryption key (client public key, 0031), and encrypting, by the server and using the encryption key, at least a portion of the notification data received from the remote application to generate encrypted notification data (0036), wherein the sending the notification data includes sending the encrypted notification data (0036). It would have been obvious for one of ordinary skill in the art, before the instant effective filing date, to implement the encryption method of Vyrros in the notification method of Schmidt for the stated motivation of Vyrros, to provide added security (0036).
With regard to claims 5, 13, and 19, Schmidt in view of Vyrros discloses the method of claim 12, as outlined above, and Schmidt further discloses displaying information to the user (0096), but does not disclose the notification data received from the remote application includes a notification display string and application context information. Vyrros discloses the notification data received from the remote application includes a notification display string and application context information (0041). It would have been obvious for one of ordinary skill in the art, before the instant effective filing date, to implement the message display method of Vyrros in the notification method of Schmidt for the stated motivation of Vyrros, to allow the user to react (0041).

References Cited
Rao, USPN 2012/0115455 is cited as a relevant reference that was not used in forming a rejection. Rao discloses a system that encrypts notifications (0057), but does not monitor if the client is running applications in the background.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434